[Cite as In re R.M., 2014-Ohio-1200.]
              IN THE COURT OF APPEALS
          FIRST APPELLATE DISTRICT OF OHIO
               HAMILTON COUNTY, OHIO



IN RE: R.M.                                   :   APPEAL NO. C-120166
                                                  TRIAL NO. 09-216X
                                              :

                                              :       O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: March 26, 2014


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Appellee,

Office of the Ohio Public Defender, and Amanda J. Powell, Assistant State Public
Defender, for Appellant, R.M.




Please note: this case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




Per Curiam.

       {¶1}     Appellant R.M., a minor, appeals from the juvenile court’s entry

overruling his objections and adopting a magistrate’s decision classifying him as a

juvenile offender registrant (“JOR”), under Ohio’s sex offender registration and

notification scheme and imposing punishment beyond his 21st birthday. We affirm.

                         Factual and Procedural Background

       {¶2}     In January 2009, R.M., then age 14, entered the home of a 70-year-old

woman and raped her despite her pleas for mercy. R.M. had selected his victim for the

most casual of reasons: her porch light had been illuminated. He was apprehended and

was adjudicated a delinquent child for committing an act that would have constituted

rape, in violation of R.C. 2907.02, punishable as a felony of the first degree, had he been

an adult.

       {¶3}     After a risk assessment and psychological evaluation had been

performed, the juvenile court committed R.M. to the legal custody of the Department of

Youth Services (“DYS”) for institutionalization in a secure facility for an indefinite

period of at least 12 months’ duration.         The court also ordered DYS to provide

treatment for R.M.’s sexual problems.

       {¶4}     In October 2011, with R.M.’s release from the secure facility imminent, a

juvenile court magistrate conducted a hearing to determine whether R.M. would be

classified as a JOR. The magistrate heard the testimony of a child psychiatrist who had

examined R.M., and of a DYS parole officer, and reviewed extensive records of R.M.’s

stay and treatment at DYS.

       {¶5}     The magistrate found that R.M. had been physically and sexually

abused by his mother’s boyfriends. He had a history of cruelty to animals, having

previously killed a dog and a goose. R.M. had committed the rape of his 70-year-old


                                            2
                      OHIO FIRST DISTRICT COURT OF APPEALS



victim with great violence. And after nearly three years of intensive mental-health

treatment, R.M.’s behavior was poor. He had committed repeated acts of violence

against other DYS residents, had threatened DYS staff, and had exposed his genitals to

a nurse. In the month prior to the hearing, R.M. had stolen from and had assaulted

DYS staff, had punched a computer, and had commandeered the public-address system

to broadcast sexually explicit statements to other residents. R.M. continued to be

troubled with poor impulse control. The magistrate concluded that he was at a high

risk “to re-offend criminally,” and at “a moderate risk to re-offend sexually.”

       {¶6}     After considering the evidence and the argument of R.M.’s experienced

counsel, the magistrate classified R.M. as a Tier III JOR and determined that

community notification was warranted to protect the public.

       {¶7}     In January 2012, 32 months after he had been adjudicated delinquent,

the juvenile court overruled R.M.’s objections and adopted the magistrate’s decision.

The court classified R.M. as a Tier III JOR with a lifetime duty to register with the

sheriff every 90 days. The juvenile court also adopted the magistrate’s determination

that lifetime community notification was warranted.

       {¶8}     R.M. appealed raising three assignments of error.

                        Punishment Extending Into Adulthood

       {¶9}     In his first assignment of error, R.M. claims that by imposing

punishment for delinquency that will extend beyond his 21st birthday, the juvenile

court violated his right to due process.

       {¶10}    This court rejected this argument in In re Raheem L., 2013-Ohio-2423,

993 N.E.2d 455, ¶ 12 (1st Dist.), discretionary appeal not allowed, 136 Ohio St.3d 1560,

2013-Ohio-4861, 996 N.E.2d 987. In that case, because the offender was 16 years old

when he committed a sexual offense, his classification was controlled by R.C.



                                             3
                      OHIO FIRST DISTRICT COURT OF APPEALS



2152.83(A) which mandated that the juvenile court classify the child a JOR and order

periodic registration with the sheriff. See id. at ¶ 2. The juvenile was classified as a JOR

and a Tier II sex offender with a 20-year registration obligation. See id. His mandatory

classification occurred and the sanctions were imposed less than seven weeks after the

initial complaint had been filed. See id. at ¶ 19.

       {¶11}    We held that due process, under both the federal and Ohio

constitutions, did not prohibit the legislature from punishing children for delinquency

beyond their 21st birthdays by classifying them as JORs under R.C. 2152.83(A) because

no fundamental right was implicated and the punishment was rationally related to the

government’s legitimate interest in enforcing its criminal laws against juveniles. See id.

at ¶ 9-10. We affirmed the juvenile court as we could not say that the punishment

authorized by R.C. 2152.83(A) was irrational. See id. at ¶ 10.

       {¶12}    Here, R.M. was 14 years old at the time of the rape offense, did not have

a prior adjudication for a sexually oriented offense, and had not been labeled a serious

youthful offender. Therefore, his classification was controlled by R.C. 2152.83(B)(1).

       {¶13}    Under this statute, the juvenile court is granted wide discretion over

whether to hold a classification hearing in the first instance, over whether to classify the

offender as a JOR if a hearing is held, over which tier the JOR should be placed in, and

over whether, if the offender is determined to be a Tier III sex offender, he will be

subject to the community-notification requirements of R.C. 2950.10 and 2950.11. See

R.C. 2152.83.(B)(1), 2152.83(B)(2), 2152.83(C)(2), and 2152.831; see also In re C.P., 131

Ohio St.3d 513, 2012-Ohio-1446, 967 N.E.2d 729, ¶ 20 (“Which tier [a JOR] is placed in

rests within the juvenile court’s discretion.”).

       {¶14}    In determining whether to classify an offender as a JOR and in

ascertaining which tier sex-offender status the juvenile will be assigned, the juvenile



                                              4
                      OHIO FIRST DISTRICT COURT OF APPEALS



court, after reviewing the effectiveness of the disposition of the child in a secure facility

and of any treatment provided, is required to consider all relevant factors, including,

but not limited to: (1) the nature of the sexually oriented offense; (2) whether the

offender has shown genuine remorse or compunction for the offense; (3) the public

interest and safety; (4) the factors set forth in R.C. 2950.11(K); (5) the relevant factors

set forth in R.C. 2929.12(B) and (C); and (6) the results of any treatment provided to

the offender and any follow-up professional assessment. See R.C. 2152.83(D).

       {¶15}    As R.M. acknowledges, the juvenile courts are creatures of statute with

limited jurisdiction set by the General Assembly. See In re Agler, 19 Ohio St.2d 70, 72-

74, 249 N.E.2d 808 (1969). And the General Assembly has acted to extend that

jurisdiction over JORs like R.M. beyond their 21st birthdays.

       {¶16}    Both R.C. 2152.22(A) and R.C. 2152.83(E) specifically exempt juvenile

sex offender dispositional orders from the general rule that the jurisdiction of the

juvenile courts to impose dispositional orders over an offender ends when the child

attains 21 years of age. See R.C. 2152.23(A)(15). And R.C. 2152.83(E) provides that

registration and community-notification orders issued under R.C. 2152.83(B),

including those setting the duration of the sanction and modifying or terminating the

sanction, are not affected or terminated by the “child’s attainment of eighteen or

twenty-one years of age * * *, and the order remains in effect for the period of time

described in this division.”

       {¶17}    Thus, here, as in In re Raheem L., we reject the juvenile’s argument.

R.M. has not cited any authority that recognizes his fundamental right to avoid

punishment that extends beyond age 21. See In re Raheem L., 2013-Ohio-2423, 993

N.E.2d 455, at ¶ 10.      The punishment imposed on R.M., authorized under R.C.

2152.83(B), and consigned to the sound discretion of the juvenile court, was imposed



                                             5
                      OHIO FIRST DISTRICT COURT OF APPEALS



32 months after he was adjudicated delinquent. The punishment was rationally related

to the valid state interest in enforcing criminal laws against juveniles and in imposing

significant penalties where appropriate. See id. at ¶ 11; see also In re C.P., 131 Ohio

St.3d 513, 2012-Ohio-1446, 967 N.E.2d 729, at ¶ 78 and 82. And the General Assembly

conferred jurisdiction upon the juvenile court to impose sanctions lasting beyond

R.M.’s 21st birthday. R.M. has, therefore, failed to show that either the Due Process

Clause of the Ohio Constitution or the Due Process Clause of the Fourteenth

Amendment to the United States Constitution prohibits the juvenile court from

punishing a child for delinquency into adulthood. See In re Raheem L. at ¶ 12; see also

In re D.R., 5th Dist. Knox No. 13CA27, 2014-Ohio-588, ¶ 28; In re D.S., 5th Dist.

Licking No. 13-CA-58, 2014-Ohio-867, ¶ 62. The first assignment of error is overruled.

               Community Notification Does Not Violate Due Process

       {¶18}    In his third assignment of error, R.M. asserts that the community-

notification provisions of R.C. 2950.11 violate a child’s right to due process by requiring

law enforcement officials to disseminate information about the youth’s juvenile

adjudication to the public.

       {¶19}    Community notification involves the release of information about sex

offenders and child-victim offenders to public agencies and the general public to further

the governmental interests of public safety and public scrutiny of the criminal, juvenile,

and mental-health systems. State v. McConville, 124 Ohio St.3d 556, 2010-Ohio-958,

925 N.E.2d 133, ¶ 4, citing R.C. 2950.02(A)(6).

       {¶20}    As R.M. argues, Ohio’s juvenile court system is structured to ensure

privacy so that a delinquent child may be rehabilitated and not have to carry the stigma

of a youthful transgression into adulthood. See In re C.P., 131 Ohio St.3d 513, 2012-

Ohio-1446, 967 N.E.2d 729, at ¶ 63; see also Juv.R. 37(B) (“No public use shall be made



                                            6
                       OHIO FIRST DISTRICT COURT OF APPEALS



by any person, including a party, of any juvenile court record * * *, except” for purposes

of appeal or by court order).

        {¶21}     R.M. maintains that lifetime community-notification requirements

“anchor the juvenile offender to his crime.” See In re C.P. at ¶ 47. And requiring

community notification while an offender is still undergoing rehabilitation thwarts the

two essential prerequisites of juvenile rehabilitation: confidentiality and the avoidance

of stigmatization.    See id. at ¶ 67. Therefore, R.M. argues that the community-

notification sanction is so onerous that, by itself, its imposition violates due process,

and that R.C. 2950.11 is unconstitutional as applied to JORs like R.M. Again, on the

authority of In re Raheem L., we disagree.

        {¶22}     Under the statutory scheme applied to R.M.—a JOR who committed his

offense at age 14, and who has been released from a secure facility—the juvenile court

has discretion on whether to impose community notification. See R.C. 2152.83(C)(2);

see also In re C.P., 131 Ohio St.3d 513, 2012-Ohio-1446, 967 N.E.2d 729, at ¶ 20 (“JORs

assigned to Tier III are subject to community notification only if the juvenile court

orders it * * *.”).

        {¶23}     The juvenile court retains discretion to tailor the sanction to the

seriousness of the offense, the offender’s progress or lack of progress in rehabilitation,

and the need “to provide increased protection and security for the state’s residents from

persons who have been convicted of, or found to be delinquent children for committing,

a sexually oriented offense * * *.” 2007 Am.Sub.S.B. No. 10, Section 5. Even if

rehabilitative efforts have not achieved their ultimate aim, the juvenile court retains the

discretion not to impose community notification. The court may later reclassify the

offender to a lower tier and end the community-notification requirement. See R.C.

2152.85(A)(1); see also In re C.P. at ¶ 23. The scheme thus maintains “the juvenile



                                             7
                      OHIO FIRST DISTRICT COURT OF APPEALS



system’s core emphasis on individual, corrective treatment and rehabilitation.” See In

re C.P. at ¶ 77. The imposition of community notification under R.C. 2152.83(C) is

committed to the “unique expertise of a juvenile judge” thus ensuring the fundamental

fairness of the process. See id. at ¶ 76.

       {¶24}    Thus, under both the federal and Ohio constitutions, due process does

not prohibit the General Assembly from providing juvenile courts with the discretion to

impose lifetime community notification on JORs.           R.M. has not identified any

fundamental right of a child to avoid this sanction. The imposition of community

notification is rationally related to the government’s legitimate interest in protecting

public safety, a principal purpose of juvenile dispositions. See R.C. 2152.01(A); see also

In re C.P., 131 Ohio St.3d 513, 2012-Ohio-1446, 967 N.E.2d 729, at ¶ 46. The third

assignment of error is overruled. See In re Raheem L. at ¶ 9-10.

                       The Imposition of Community Notification

       {¶25}    In his second assignment of error, R.M. argues that the juvenile court

erred in imposing community notification when it had failed to consider the factors set

forth in R.C. 2950.11(F)(2) and when it did not “find” that he would not have been

subject to community notification under prior law. We disagree.

       {¶26}    R.C. 2950.11(F)(2) gives a trial court discretion to not impose

community notification “if [it] finds at a hearing after considering the [eleven] factors

described” in the subsection that the offender would not have been subject to

notification requirements under prior law as a sexual predator or habitual sex offender.

See McConville, 124 Ohio St.3d 556, 2010-Ohio-958, 925 N.E.2d 133, at ¶ 4; see also

State v. Downing, 10th Dist. Franklin No. 09AP-420, 2009-Ohio-6482, ¶ 5.

       {¶27}    R.C. 2950.11(F)(2) has primary application in adult sex offender cases

where, pursuant to subsection (F)(1), an adult Tier III sex offender is subject to



                                            8
                      OHIO FIRST DISTRICT COURT OF APPEALS



community notification as a default sanction. For Tier III JORs like R.M., however,

community notification is not an automatic sanction. See In re C.P., 131 Ohio St.3d 513,

2012-Ohio-1446, 967 N.E.2d 729, at ¶ 20. JORs assigned to Tier III are subject to the

community-notification requirements contained in R.C. 2950.10 and 2950.11 only if the

juvenile court imposes them. And the juvenile court has wide discretion to impose

those requirements or to refrain from doing so. See R.C. 2152.83(C)(2); see also In re

C.P. at ¶ 20; In re B.T., 5th Dist. Morrow No. 11-CA-3, 2011-Ohio-5299, ¶ 44. We will

not disturb the juvenile court’s decision absent an abuse of that discretion. See State v.

Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

       {¶28}    While R.C. 2950.11(F)(2) requires a juvenile court to consider the

factors in the statute, it does not require the juvenile court to make specific findings to

justify imposing community notification. See State v. Kerekgyarto, 6th Dist. Lucas No.

L-12-1115, 2013-Ohio-2805, ¶ 12; see also In re B.T., 5th Dist. Morrow No. 11-CA-3,

2011-Ohio-5299, ¶ 44. A presumption of regularity attaches to all judicial proceedings,

including sexual-offender proceedings. See, e.g., State v. Raber, 134 Ohio St.3d 350,

2012-Ohio-5636, 982 N.E.2d 684, ¶ 19. Here, R.M. did not request a hearing under

R.C. 2950.11(F)(2).    The record does not demonstrate that the magistrate or the

juvenile court failed to consider R.C. 2950.11(F)(2) in reaching the decision to impose

community notification. The magistrate and the court carefully considered all relevant

evidence in light of the factors listed in R.C. 2152.83, which largely track the factors in

R.C. 2950.11(F)(2).

       {¶29}    In reviewing the record here, we hold that the juvenile court did not

abuse its discretion in imposing community notification. Its decision exhibited a

“sound reasoning process” and will not be disturbed on appeal. See State v. Morris,

132 Ohio St.3d 337, 2012-Ohio-2407, 972 N.E.2d 528, ¶ 14, quoting AAAA Ents., Inc. v.



                                            9
                    OHIO FIRST DISTRICT COURT OF APPEALS



River Place Community Urban Redev. Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597

(1990). The second assignment of error is overruled.

       {¶30}   Therefore, the judgment of the juvenile court is affirmed.

                                                                   Judgment affirmed.

H ENDON , P.J., H ILDEBRANDT and C UNNINGHAM , JJ.




                                          10